Case 2:20-bk-12947-ER   Doc 10 Filed 04/30/20 Entered 04/30/20 14:38:54   Desc
                         Main Document    Page 1 of 6
Case 2:20-bk-12947-ER   Doc 10 Filed 04/30/20 Entered 04/30/20 14:38:54   Desc
                         Main Document    Page 2 of 6
Case 2:20-bk-12947-ER   Doc 10 Filed 04/30/20 Entered 04/30/20 14:38:54   Desc
                         Main Document    Page 3 of 6
Case 2:20-bk-12947-ER   Doc 10 Filed 04/30/20 Entered 04/30/20 14:38:54   Desc
                         Main Document    Page 4 of 6
Case 2:20-bk-12947-ER   Doc 10 Filed 04/30/20 Entered 04/30/20 14:38:54   Desc
                         Main Document    Page 5 of 6
Case 2:20-bk-12947-ER   Doc 10 Filed 04/30/20 Entered 04/30/20 14:38:54   Desc
                         Main Document    Page 6 of 6
